Case 2:21-cv-00819-BRM-ESK Document 3 Filed 01/19/21 Page 1 of 3 PageID: 445




GREENBERG TRAURIG, LLP
Roger B. Kaplan (No. 027461982)
500 Campus Drive, Suite 400
Florham Park, NJ 07932-0677
Tel: (973) 360-7957
Fax: (973) 295-1257
KaplanR@gtlaw.com
Attorneys for Movants/Proposed Intervenors
 Moag & Co., LLC and John A. Moag Jr.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 IN RE APPLICATION OF DANIEL
 SNYDER for an Order Directing Discovery             Case No. 21-cv-00819
 from Verizon Communications, Inc. Pursuant
 to 28 U.S.C. § 1782                                 NOTICE OF MOTION TO INTERVENE
                                                     AND TO TRANSFER CASE TO
                                                     DISTRICT OF MARYLAND
To: David Murphy, Esq.
    506 Carnegie Center, Suite 300
    Princeton, NJ, 08540
    dmurphy@reedsmith.com

     Jordan W. Siev
     (Pro Hac Vice Motion Forthcoming)
     599 Lexington Avenue, 22nd Floor
     New York, NY 10022
     Tel: (212) 521-5400
     jsiev@reedsmith.com

        PLEASE TAKE NOTICE that, on February 16, 2021, or on such adjourned date as

determined by the Court, movants/proposed intervenors Moag & Company, LLC and John A.

Moag Jr., by their undersigned counsel, hereby move to intervene pursuant to Rule 24(a)(2) and

(b)(1), Fed. R. Civ. P., and to transfer this action to the United States District Court for the District

of Maryland pursuant to 28 U.S.C. § 1404(a). As set forth in the accompanying Memorandum of

Law in Support, Movants are the real parties in interest for the discovery sought by Petitioner

Daniel Snyder, and Petitioner and Movants are currently engaged in litigation in the District of

Maryland over the same materials sought by Petitioner through this action. The convenience of


                                                                                                  7597692.1
Case 2:21-cv-00819-BRM-ESK Document 3 Filed 01/19/21 Page 2 of 3 PageID: 446




parties and witnesses and the interests of justice warrant transferring this Petition to the District of

Maryland, where it might have been brought.

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted herewith.



 Dated: Jan. 19, 2021                                  Respectfully submitted,

                                                       GREENBERG TRAURIG, LLP
                                                       By: /s/ Roger B. Kaplan
                                                          ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
                                                       Roger B. Kaplan (No. 027461982)
 Of Counsel:
                                                       500 Campus Drive, Suite 400
                                                       Florham Park, NJ 07932-0677
 William J. Murphy*
                                                       Tel: (973) 360-7957
 John J. Connolly*
                                                       Fax: (973) 295-1257
 ZUCKERMAN SPAEDER LLP
                                                       KaplanR@gtlaw.com
 100 E. Pratt St., Suite 2440
                                                               -and-
 Baltimore, Maryland 21202
                                                       Joe R. Reeder*
 (410) 332-0444
                                                       Stephen T. Fowler*
 (410) 659-0436 (fax)
                                                       GREENBERG TRAURIG, LLP
 wmurphy@zuckerman.com
                                                       2101 L Street N.W.
 jconnolly@zuckerman.com
                                                       Washington, DC 20037
                                                       (202) 331-3100
 Attorneys for Movants
                                                       reederj@gtlaw.com
                                                       fowlerst@gtlaw.com
 *Not admitted in New Jersey
                                                       Attorneys for Movants

                                                       *Not admitted in New Jersey




                                                   2
                                                                                                 7597692.1
Case 2:21-cv-00819-BRM-ESK Document 3 Filed 01/19/21 Page 3 of 3 PageID: 447




                              CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that the foregoing Motion to Intervene and Transfer and the

accompanying Memorandum in Support were served on counsel of record via ECF and sent by

first-class, postage-prepaid mail to Verizon Communications, Inc., One Verizon Way, Basking

Ridge, New Jersey, 07920.


                                                        /s/ Roger B. Kaplan
                                                    ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
                                                       Roger B. Kaplan




                                                                                     7597692.1
